Citation Nr: 1100082	
Decision Date: 01/03/11    Archive Date: 01/11/11

DOCKET NO.  09-24 176	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Whether the Veteran's income is excessive for purposes of VA 
pension benefits.

(The issues of entitlement to service connection for a pulmonary 
disorder, a laryngectomy, glaucoma, alcoholism, a duodenal 
disorder, an intestinal disorder, a thyroid disorder, a kidney 
disorder, a cyst on the buttock, a shoulder scar, a cockroach 
bite, amoebic dysentery, lymphoma, bilateral upper extremity 
peripheral neuropathy, bilateral lower extremity peripheral 
neuropathy and an acquired psychiatric disorder will be the 
subject of a separate Board decision.)


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel

INTRODUCTION

The Veteran had active duty service from May 1970 to May 1973, to 
include service in Thailand.

This matter comes before the Board of Veterans' Appeals (Board) 
from a September 2008 rating decision by the Newark, New Jersey 
VA Regional Office (RO) which, in pertinent part, determined that 
the Veteran's income was excessive for purposes of receiving 
nonservice-connected pension benefits and special monthly pension 
benefits based upon the need for aid and attendance.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the Veteran if 
further action is required.


REMAND

The Veteran requested a hearing at a local VA office to provide 
his personal testimony in a June 2010 substantive appeal, despite 
previously indicating in a June 2009 substantive appeal that he 
did not desire such a hearing.  In a letter that accompanied this 
June 2010 substantive appeal, the Veteran generally addresses all 
of his claims on appeal and does not specify for which claim or 
claims he is requesting a hearing.  This request has not been 
withdrawn by the Veteran or his representative.

As the Veteran has the right to a RO hearing and has not yet been 
afforded the hearing, a remand is required for such a hearing to 
be scheduled.  See 38 U.S.C.A. § 7107(b) (West 2002); 38 C.F.R. § 
20.700(a) (2010).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

The Veteran should be scheduled for a hearing 
before a Veterans Law Judge at the RO.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).



